Case 2:17-cv-00176-JPH-DLP Document 48 Filed 11/14/20 Page 1 of 8 PageID #: 567




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           TERRE HAUTE DIVISION

 ORLANDO CORDIA HALL,                        )
                                             )
                          Petitioner,        )
                                             )
                     v.                      )   No. 2:17-cv-00176-JPH-DLP
                                             )
 CHARLES DANIELS,                            )
                                             )
                          Respondent.        )

                   ORDER GRANTING MOTION TO DISMISS
                  PETITION FOR WRIT OF HABEAS CORPUS

       Orlando Cordia Hall is a federal prisoner scheduled to be executed on

 November 19, 2020. Following his 1995 convictions for multiple crimes related

 to the kidnapping and murder of 16-year-old Lisa Rene, a jury recommended

 imposition of the death penalty for his conviction on the charge of kidnapping

 resulting in death. The district judge imposed a sentence of death for that

 conviction and imposed multiple terms of imprisonment for the other counts of

 conviction. The convictions and sentences imposed were upheld on appeal, and

 Mr. Hall was denied relief on a motion for postconviction relief under 28 U.S.C.

 § 2255. After that ruling was affirmed, the Fifth Circuit twice denied Mr. Hall's

 requests to file a successive § 2255 motion. In this petition for a writ of habeas

 corpus under 28 U.S.C. § 2241, Mr. Hall contends that his conviction for using

 and carrying a firearm during a crime of violence was unlawful and,

 consequently, that he must be resentenced on all counts of conviction. The Court

 cannot evaluate the merits of these arguments unless section 2255 is



                                         1
Case 2:17-cv-00176-JPH-DLP Document 48 Filed 11/14/20 Page 2 of 8 PageID #: 568




 structurally inadequate to test the legality of his conviction and sentence.

 Because Mr. Hall has not shown that is the case, his petition must be dismissed.

                                     I.      Background

        Mr. Hall and his confederates kidnapped, raped, and murdered Ms. Rene

 in September 1994. United States v. Hall, 152 F.3d 381, 389−90 (5th Cir. 1998)

 (describing the details of Mr. Hall's crimes). A jury in the Northern District of

 Texas convicted him of kidnapping resulting in death, see 18 U.S.C. § 1201(a)(1),

 and using and carrying a firearm during a crime of violence, see 18 U.S.C.

 § 924(c), plus two other offenses. Hall, 152 F.3d at 390. The district court

 sentenced him to death for the offense of kidnapping resulting in death and

 60 years in prison for the firearm offense. Id. The Fifth Circuit affirmed Mr. Hall's

 convictions and sentences. Id. at 427. His first § 2255 motion yielded no relief,

 and the Fifth Circuit denied him leave to file a successive § 2255 motion in 2016.

 See In re Hall, --- F.3d ----, ----, 2020 WL 6375718, at *2 (5th Cir. Oct. 30, 2020).

        In 2017, Mr. Hall filed this § 2241 petition, arguing that his conviction

 under 18 U.S.C. § 924(c) for using and carrying a firearm during a crime of

 violence is void because § 924(c)(3)(B) is unconstitutionally vague. Section

 924(c)(3)(B) provides one of the two alternate paths for a felony charged under

 § 924(c) to qualify as a crime of violence.1 Mr. Hall's argument relied on Johnson

 v. United States, 576 U.S. 591 (2015), which held that the residual clause of



 1 A "crime of violence" for § 924(c) purposes is a felony that "(A) has as an element the use,
 attempted use, or threatened use of physical force against the person or property of another, or
 (B) that by its nature, involves a substantial risk that physical force against the person or
 property of another may be used in the course of committing the offense." 18 U.S.C. § 924(c)(3).

                                                2
Case 2:17-cv-00176-JPH-DLP Document 48 Filed 11/14/20 Page 3 of 8 PageID #: 569




 the Armed Career Criminal Act, a provision analogous to § 924(c)(3)(B), was

 unconstitutionally vague. In 2019, the Supreme Court held that 18 U.S.C.

 § 924(c)(3)(B) is likewise unconstitutionally vague. Davis v. United States, 139

 S. Ct. 2319, 2336 (2019). After Davis, Mr. Hall again sought leave from the Fifth

 Circuit to file a successive § 2255 motion. In re Hall, 2020 WL 2020 WL 6375718,

 at *2. The Fifth Circuit denied that request, holding that Davis did not undermine

 Mr. Hall's conviction because kidnapping resulting in death is a crime of violence

 under § 924(c)(3)(A). Id. at *5.

       Following that denial of leave to file a successive § 2255 motion, the

 respondent moved to dismiss this case, arguing that (1) Mr. Hall's petition is

 barred by § 2255(e); (2) Mr. Hall's kidnapping offense is a crime of violence under

 § 924(c)(3)(A); and (3) even if Mr. Hall's § 924(c) conviction is void, his death

 sentence should stand. The motion to dismiss is fully briefed.

                             II.    28 U.S.C. § 2255(e)

       Congress chose to "steer[] almost all [federal] prisoner challenges to their

 convictions and sentences toward § 2255." Shepherd v. Krueger, 911 F.3d 861,

 862 (7th Cir. 2018). It did so by requiring federal prisoners to file § 2255 motions

 in the district of conviction, except for limited access to § 2241 by way of the

 savings clause. See In re Davenport, 147 F.3d 605, 609 (7th Cir. 1998) ("The

 purpose behind the enactment of section 2255 was to change the venue of

 postconviction proceedings brought by federal prisoners from the district of

 incarceration to the district in which the prisoner had been sentenced." (citing

 United States v. Hayman, 342 U.S. 205, 212−19 (1952)).

                                          3
Case 2:17-cv-00176-JPH-DLP Document 48 Filed 11/14/20 Page 4 of 8 PageID #: 570




       To challenge a federal conviction or sentence under § 2241, a prisoner

 must show that § 2255 "is inadequate or ineffective to test the legality of his

 detention." 28 U.S.C. § 2255(e). Without that showing, a district court cannot

 reach the merits of the arguments raised in the petition. Id. (petition otherwise

 "shall not be entertained"); Webster v. Daniels, 784 F.3d 1123, 1124

 (7th Cir. 2015) (en banc) (petition "must be dismissed at the threshold" if

 § 2255(e) is not satisfied). Section 2255(e), aptly described by the Seventh Circuit

 as the "savings clause" and the "safety valve," thus "recognizes a narrow pathway

 to the general habeas corpus statute, section 2241." Purkey v. United States, 964

 F.3d 603, 611 (7th Cir. 2020); see Webster, 784 F.3d at 1135.

      While the Seventh Circuit has not described the "outer limits of what might

 prove that section 2255 is 'inadequate or ineffective to test the legality' of a

 person's detention," Purkey, 964 F.3d at 611−12, it has described three cases as

 "central" to those limits. See Davenport, 147 F.3d at 611−12 (claim relying on

 Supreme Court decision of statutory interpretation made retroactive to cases on

 collateral review); Garza v. Lappin, 253 F.3d 918, 921−23 (7th Cir. 2001) (claim

 relying on decision issued by international tribunal after § 2255 proceedings

 were completed); Webster, 784 F.3d at 1135−44 (claim relying on evidence that

 existed but was unavailable at the time of trial and showed that defendant was

 categorically ineligible for the death penalty). Outside the fact patterns presented

 in these cases, a petitioner must (at least) make "a compelling showing that, as

 a practical matter, it would be impossible to use section 2255 to cure a

 fundamental problem" with the challenged conviction or sentence. Purkey, 964

                                          4
Case 2:17-cv-00176-JPH-DLP Document 48 Filed 11/14/20 Page 5 of 8 PageID #: 571




 F.3d at 615; see Webster, 784 F.3d at 1136 ("[T]here must be some kind of

 structural problem with section 2255 before section 2241 becomes available.").

                                 III.   Discussion

      The threshold question for this Court is whether Mr. Hall has shown that

 there was a fundamental problem with his conviction or sentence that he could

 not have addressed under § 2255. Put another way, has Mr. Hall shown there is

 a "structural problem" with § 2255 that prevented him from raising the issue he

 seeks to raise now in this case? The Court cannot reach the merits of Mr. Hall's

 arguments unless it finds that Mr. Hall has shown that there is a fundamental

 or structural problem. See Davenport, 147 F.3d at 609 ("Nothing in 2255 made

 the remedy provided by that section inadequate to enable Davenport to test the

 legality of his imprisonment. He had an unobstructed procedural shot at getting

 his sentence vacated.").

      A.     The Fifth Circuit decided the issue raised by Mr. Hall in this
             case

       Mr. Hall argues that "he was completely foreclosed from obtaining a ruling

 in a § 2255 proceeding on the merits of his challenge to his § 924(c) conviction."

 Dkt. 44 at 22; see id. at 14 ("[T]he Fifth Circuit's repeated denials of permission

 [to file a successive § 2255 motion] have rendered § 2255 inadequate and

 ineffective."). Mr. Hall's argument thus rests on the premise that no court has

 adjudicated the merits of his § 924(c) claim. Id. at 22 ("Mr. Hall has never been

 denied relief on the merits of his § 924(c) challenge. Instead, he was twice

 altogether denied access to the § 2255 procedure by the Fifth Circuit."). The

 respondent argues that "[b]ecause the Fifth Circuit squarely rejected Hall's claim
                                         5
Case 2:17-cv-00176-JPH-DLP Document 48 Filed 11/14/20 Page 6 of 8 PageID #: 572




 on its merits . . . Hall cannot show that Section 2255 was inadequate or

 ineffective to test his Davis claim." Dkt. 46 at 12. Indeed, the Fifth Circuit

 squarely addressed and rejected the merits of Mr. Hall's § 924(c) claim in its

 order denying Mr. Hall leave to file a successive § 2255 motion. In that order, the

 court held that Mr. Hall was properly convicted of using and carrying a firearm

 during a crime of violence because "capital kidnapping resulting in death is a

 crime of violence under [§ 924(c)(3)(A)]." In re Hall, 2020 WL 6375718, at *5.

       Any contention that the Fifth Circuit should not have reached the merits

 of the § 924(c) claim at the leave-to-file stage is not for this Court to resolve.

 Similarly, whether the Fifth Circuit correctly decided that kidnapping resulting

 in death is a crime of violence is not the issue presently before the Court. The

 fact that the Fifth Circuit decided that issue demonstrates that Mr. Hall had

 "'a reasonable opportunity to obtain a reliable judicial determination of the

 fundamental legality of his conviction and sentence.'" Chazen v. Marske, 938

 F.3d 851, 856 (7th Cir. 2019) (quoting Davenport, 147 F.3d at 609). A reasonable

 opportunity does not include the opportunity to have claims that were asserted,

 considered and rejected in the Fifth Circuit relitigated in the Seventh Circuit. See

 Bourgeois v. Watson, 977 F.3d 620, 638 (7th Cir. 2020). Applied to the facts of

 Mr. Hall's case, § 2255 is not inadequate or ineffective.

       B.    Mr. Hall's other arguments

       The parties' arguments have changed since Mr. Hall filed his petition in

 2017 due to intervening Supreme Court and Fifth Circuit decisions. Moreover,




                                          6
Case 2:17-cv-00176-JPH-DLP Document 48 Filed 11/14/20 Page 7 of 8 PageID #: 573




 the Court's conclusion that Mr. Hall cannot proceed through § 2255(e) makes it

 unnecessary for the Court to resolve other issues presented.

       Mr. Hall originally argued that § 2255 is inadequate or ineffective based

 on Davenport because his claim relies on issues of statutory interpretation.

 Dkt. 1 at 17−19; see Davenport, 147 F.3d at 611−12; Montana v. Cross, 829 F.3d

 775, 783 (7th Cir. 2016). He appears to have abandoned this argument in

 response to the respondent's motion to dismiss, and rightly so. His claim

 ultimately rests on Davis and Johnson, which both announce new constitutional

 rules. See Montana, 829 F.3d at 783 (to satisfy the Davenport test, a petitioner

 must rely "not [on] a constitutional case, but [on] a statutory-interpretation case"

 (internal quotation omitted)).

       The Court need not—indeed, cannot—address many of the parties' other

 arguments because Mr. Hall has not shown a "structural problem" with § 2255

 that prevented him from raising the issue he seeks to raise now in his § 2241

 habeas corpus petition. See Webster, 784 F.3d at 1125 (habeas corpus petition

 "must be dismissed at the threshold" if § 2255(e) is not satisfied). Specifically,

 the Court does not address either the merits of Mr. Hall's § 924(c) claim or

 whether success on that claim would warrant resentencing for Mr. Hall's other

 convictions. Moreover, the Court need not decide whether, as the respondent

 argues, the "law of the case" doctrine requires this Court to accept the Fifth

 Circuit's conclusion that Mr. Hall's kidnapping offense is a crime of violence

 under § 924(c)(3)(A).




                                          7
Case 2:17-cv-00176-JPH-DLP Document 48 Filed 11/14/20 Page 8 of 8 PageID #: 574




       Because the structure of § 2255 allowed Mr. Hall an opportunity to litigate

 his § 924(c) claim, and because the Fifth Circuit denied leave to file a successive

 § 2255 motion based on its conclusion that the claim has no merit, Mr. Hall

 cannot now present the claim in a § 2241 habeas corpus petition.

                                 IV.   Conclusion

       The respondent's motion to dismiss, dkt. [39], is GRANTED. Mr. Hall's

 motion for stay of execution, dkt. [44], is DENIED. The petition for a writ of

 habeas corpus is DISMISSED. Final judgment shall now enter.

 SO ORDERED.

 Date: 11/14/2020



 Distribution:

 Jonathan Glen Bradshaw
 DEPARTMENT OF JUSTICE
 jonathan.bradshaw@usdoj.gov

 Timothy Wayne Funnell
 UNITED STATES ATTORNEY'S OFFICE
 tim.funnell@usdoj.gov

 Benjamin Gillig
 SIDLEYAUSTIN LLP
 1 South Dearborn
 Chicago, IL 60603

 Robert N. Hochman
 SIDLEY AUSTIN LLP
 rhochman@sidley.com

 James Robert Wood
 UNITED STATES ATTORNEY'S OFFICE
 bob.wood@usdoj.gov



                                         8
